Exhibit 10.1
 
AMENDMENT TO
CREDIT AGREEMENT AND WAIVER
 
This AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Agreement”) dated as of May
9, 2014 is entered into by and among INTERSECTIONS INC., a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement described below) (in such
capacity, the “Administrative Agent”), each of the Lenders signatory hereto and
each of the Guarantors (as defined in the Credit Agreement described below)
signatory hereto.  Each capitalized term used and not otherwise defined in this
Agreement has the definition specified in the Credit Agreement described below.
 
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of November 15,
2012 (as herein amended and as otherwise amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders have made available to the Borrower a revolving credit facility with
a swing line sublimit and a letter of credit sublimit;
 
WHEREAS, each of the Guarantors has entered into the Guaranty pursuant to which
it has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents;
 
WHEREAS, the Borrower has informed the Administrative Agent that it projects the
financial statements which the Borrower must provide under Section 6.01(b) of
the Credit Agreement for the Measurement Period ended March 31, 2014 and the
accompanying Compliance Certificate which the Borrower must provide under
Section 6.02(b) of the Credit Agreement will disclose that the Borrower did not
attain the minimum Consolidated Fixed Charge Coverage Ratio required under
Section 7.11(b) of the Credit Agreement for the Measurement Period ended March
31, 2014 (such failure to comply, the “Projected Default”) and has requested
that the Administrative Agent and the Lenders waive the Projected Default;
 
WHEREAS, the Administrative Agent and each of the Lenders are willing to waive
the Projected Default on the terms and conditions contained in this Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
 
1.           Amendment to Credit Agreement.  Subject to the terms and conditions
set forth herein and in reliance upon the representations and warranties of the
Borrower set forth herein, the Credit Agreement is hereby amended as follows:
 
(a)           Clause (i) of Section 2.01(a) of the Credit Agreement is hereby
amended to read as follows:
 
“(i) the Total Outstandings shall not exceed (A) $1 for the period from May 9,
2014 until the date when the Administrative Agent, the Lenders and the Borrower
shall have entered into an amendment to this Agreement providing for such
restructured or additional financial covenants and amended Maturity Date and
Aggregate Commitments as shall be reasonably satisfactory to the Administrative
Agent and (B) thereafter, the Aggregate Commitments, and”
 
(b)           Clause (x) of Section 2.03(a)(i) of the Credit Agreement is hereby
amended to read as follows:
 
“(x) the Total Outstandings shall not exceed (Y) $1 for the period from May 9,
2014 until the date when the Administrative Agent, the Lenders and the Borrower
shall have entered into an amendment to this Agreement providing for such
restructured or additional financial covenants and amended Maturity Date and
Aggregate Commitments as shall be reasonably satisfactory to the Administrative
Agent and (Z) thereafter, the Aggregate Commitments,”
 
(c)           Clause (i) of Section 2.04(a) of the Credit Agreement is hereby
amended to read as follows:
 
“(i) the Total Outstandings shall not exceed (A) $1 for the period from May 9,
2014 until the date when the Administrative Agent, the Lenders and the Borrower
shall have entered into an amendment to this Agreement providing for such
restructured or additional financial covenants and amended Maturity Date and
Aggregate Commitments as shall be reasonably satisfactory to the Administrative
Agent and (B) thereafter, the Aggregate Commitments, and”
 
2.           Waiver.  Subject to the terms and conditions set forth herein, and
in reliance upon the representations and warranties of the Borrower made herein,
the Administrative Agent and the Lenders signatory hereto hereby waive,
effective retroactively to the Measurement Period ending March 31, 2014, the
Projected Default.
 
The waiver set forth in this Section 2 is limited to the extent specifically set
forth above and shall in no way serve to waive any other terms, covenants or
provisions of the Credit Agreement or any other Loan Document, or any
obligations of the Borrower, other than as expressly set forth above.  The
Borrower hereby consents, acknowledges and agrees to the waiver set forth herein
and hereby confirms and ratifies in all respects the Credit Agreement as amended
hereby and the enforceability of such Credit Agreement against the Borrower in
accordance with its terms.
 
3.           Conditions Precedent.  This Agreement and waiver and amendment
provided herein shall become effective upon the execution hereof by the
Borrower, the Guarantors, the Administrative Agent and the Required Lenders.
 
4.           Consent of the Guarantors.  Each Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects the Loan Documents to which such Person is a party
(including without limitation the continuation of such Person’s payment and
performance obligations and the effectiveness and priority of any Liens granted
thereunder, in each case upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Loan
Documents against such Person in accordance with its terms.
 
5.           Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Administrative Agent and such Lenders as follows:
 
(a)           The representations and warranties made by it in Article V of the
Credit Agreement, and by each Loan Party in each of the Loan Documents to which
such Loan Party is a party, are true and correct in all material respects on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;
 
(b)           Since the date of the most recent financial reports of the Company
and its Subsidiaries delivered pursuant to Section 6.01 of the Credit Agreement,
no act, event, condition or circumstance has occurred or arisen which, singly or
in the aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has or could reasonably be expected to have a
Material Adverse Effect;
 
(c)           This Agreement has been duly authorized, executed and delivered by
the Borrower and the Guarantors party hereto and constitutes a legal, valid and
binding obligation of such Person, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and general principles of equity; and
 
(d)           After giving effect to this Agreement, no Default or Event of
Default has occurred and is continuing under the Credit Agreement or any other
Loan Document.
 
6.           Entire Agreement.  This Agreement, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
 
7.           Full Force and Effect of Agreement.  Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.
 
8.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, facsimile or other electronic transmission
(including .pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
9.           Governing Law.  This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York and
shall be further subject to the provisions of Section 10.13 of the Credit
Agreement.
 
10.           Enforceability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
 
11.           References.  All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby and as
from time to time hereafter further amended, modified, supplemented, restated or
amended and restated (except as set forth in Section 2 herein).
 
12.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower, each Guarantor, the Administrative Agent,
each Lender and their respective successors and assignees to the extent such
assignees are permitted assignees as provided in Section 10.06 of the Credit
Agreement.
 
[Signature pages follow.]

 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to Credit
Agreement and Waiver to be executed as of the date first above written.
 

 
BORROWER:
     
INTERSECTIONS INC.
     
By:                                                                                                             
 
Name:                                                                                                                                                                                   
 
Title:                                                                                                                                                                                    
   

 


AMENDMENT AND WAIVER TO CREDIT AGREEMENT
Signature Page



 
 

--------------------------------------------------------------------------------

 




 
GUARANTORS:
     
CAPTIRA ANALYTICAL, LLC
          
By:                                                                                                             
 
Name:                                                                                                        
 
Title:                                                                                                     
    
         
CREDITCOMM SERVICES LLC
     
By:                                                                            
                                
 
Name:                                                                      
                                 
 
Title:                                                                       
                                  
         
INTERSECTIONS ARIZONA HOLDINGS INC.
     
By:                                                                                                             
 
Name:                                                                                                        
 
Title:                               
                                                                          
         
INTERSECTIONS BUSINESS INTELLIGENCE SERVICES LLC
     
By:                                  
                                                                          
 
Name:                                                                                                        
 
Title:                                                
                                                         
         
INTERSECTIONS BUSINESS SERVICES LLC
 
By:                                                                           
                                 
 
Name:                                                             
                                              
 
Title:                                                                   
                                      
         
INTERSECTIONS HEALTH SERVICES, INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                                                                      



 
AMENDMENT AND WAIVER TO CREDIT AGREEMENT
Signature Page



 
 

--------------------------------------------------------------------------------

 




 
INTERSECTIONS INSURANCE SERVICES INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                              
         
INTERSECTIONS BUSINESS SERVICES LLC
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                               
         
INTERSECTIONS MARKETING SERVICES INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                              
         
NET ENFORCERS, INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                               
         
INTERSECTIONS HOLDINGS INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                               
         
I4C INNOVATIONS INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                              
         
INTERSECTIONS ENTERPRISES INC.
 
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                          



 
AMENDMENT AND WAIVER TO CREDIT AGREEMENT
Signature Page

 
 

--------------------------------------------------------------------------------

 




 
ADMINISTRATIVE AGENT:
     
BANK OF AMERICA, N.A., as
 
Administrative Agent
     
By:                                
                                                                            
 
Name:        
                                                                                                  
 
Title:                                                                                                             



 
AMENDMENT AND WAIVER TO CREDIT AGREEMENT
Signature Page





 
 

--------------------------------------------------------------------------------

 




 
LENDERS:
     
BANK OF AMERICA, N.A., as a Lender, L/C
 
Issuer and Swingline Lender
     
By:                                                                                                             
 
Name:                                                                                                                                            
 
Title:                                                                                                          



 
AMENDMENT AND WAIVER TO CREDIT AGREEMENT
Signature Page

